DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McNamara et al. (US Patent # 10,724,895 B1).
Consider claim 1. McNamara et al. clearly show an disclose a computer-implemented method comprising: receiving input defining an item to be located within an environment (Column 2 lines 36-43); requesting sensor data from a plurality of sensors configured within the
environment in response to receiving the input; receiving the sensor data from at least one sensor of the plurality of sensors (Column 2 lines 44-63); using the sensor data to determine a number of items located within the environment that match the item defined by the input (Column 5 lines 48-57); and causing, via one or more processors, an indication of the number of items to be displayed in a graphical user interface (Column 17 lines 4-30).
	Consider claim 5, McNamara et al. clearly show and disclose the computer-implemented method, wherein the plurality of sensors are placed at a plurality of different
locations within the environment (Column 4 lines 57 to Column 5 line 1).
	Consider claim 6, McNamara et al. clearly show and disclose the computer-implemented method, wherein each of the plurality of different locations comprises a cabinet (Column 4 lines 47-64).
	Consider claim 7, McNamara et al. clearly show and disclose the computer-implemented method, wherein an individual sensor of the plurality of sensors includes a scanner that is configured to capture an identifier that labels an individual item in the number of items, wherein
the identifier is used to count the number of items (Column 15 lines 22-29).
	Consider claim 8, McNamara et al. clearly show and disclose a system comprising:
one or more processors; and memory storing instructions that, when executed by the one or more
processors (Column 14 lines 3-8), cause the system to perform operations comprising: receiving input defining an item to be located within an environment (Column 2 lines 36-43); requesting sensor data from a plurality of sensors configured within the environment in response to receiving the input; receiving the sensor data from at least one sensor of the plurality of sensors (Column 2 lines 44-63); using the sensor data to determine a number of items located within
the environment that match the item defined by the input (Column 5 lines 48-57); and causing, via one or more processors, an indication of the number of items to be displayed in a graphical user interface (Column 17 lines 4-30).
	Consider claim 12, McNamara et al. clearly show and disclose the system, wherein the plurality of sensors are placed at a plurality of different locations within the environment (Column 4 lines 57 to Column 5 line 1).
	Consider claim 13, McNamara et al. clearly show and disclose the system, wherein each of the plurality of different locations comprises a cabinet (Column 4 lines 47-64).
	Consider claim 14, McNamara et al. clearly show and disclose the system, wherein an individual sensor of the plurality of sensors includes a scanner that is configured to capture an identifier that labels an individual item in the number of items, wherein the identifier is used to count the number of items (Column 15 lines 22-29).
	Consider claim 15, McNamara et al. clearly show and disclose a non-transitory computer readable medium comprising instructions that when executed cause a system to perform operations comprising: receiving input defining an item to be located within an environment (Column 2 lines 36-43); requesting sensor data from a plurality of sensors configured within the environment in response to receiving the input; receiving the sensor data from at least one sensor of the plurality of sensors (Column 2 lines 44-63); using the sensor data to determine a number of items located within the environment that match the item defined by the input (Column 5 lines 48-57); and causing, via one or more processors, an indication of the number of items to be displayed in a graphical user interface (Column 17 lines 4-30).
	Consider claim 19, McNamara et al. clearly show and disclose the non-transitory computer readable medium, wherein the plurality of sensors are placed at a plurality of different locations within the environment (Column 4 lines 57 to Column 5 line 1).
	Consider claim 20, McNamara et al. clearly show and disclose the non-transitory computer readable medium, wherein an individual sensor of the plurality of sensors includes a scanner that is configured to capture an identifier that labels an individual item in the number of items, wherein the identifier is used to count the number of items (Column 15 lines 22-29).
	Consider claim 21, McNamara et al. clearly show and disclose the method, wherein using the sensor data to determine the number of items located within the environment includes: receiving the sensor data at a first time from the at least one sensor; receiving the sensor data at a second time from the at least one sensor; and comparing the sensor data received at the first time and at the second time to determine the number of items located in the environment (Column 2 lines 36-63).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US Patent# 1,724,895 B1) as applied to claims 1, 8, and 16 above, and further in view of Reuther et al. (Pub # US 2016/0283898 A1).
Consider claim 2, McNamara et al. teaches similar invention.
McNamara et al. does not teach the computer-implemented method, further comprising comparing the number of items to a threshold number of items, wherein the threshold number of items is specified in the input received and wherein the indication is caused to be displayed when the number of items is determined to be less than or equal to the threshold number of items based on the comparing.
In the same field of endeavor, Reuther et al. teaches the method further comprising comparing the number of items to a threshold number of items, wherein the threshold number of items is specified in the input received (nominal stock) and wherein the indication is caused to be displayed when the number of items is determined to be less than or equal to the threshold number of items based on the comparing [0023-0024] for the benefit of determining the next action based on the critical value.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method further comprising comparing the number of items to a threshold number of items, wherein the threshold number of items is specified in the input received (nominal stock) and wherein the indication is caused to be displayed when the number of items is determined to be less than or equal to the threshold number of items based on the comparing as shown in Reuther et al., in McNamara et al. method for the benefit of determining the next action based on the critical value.
Consider claim 9, McNamara et al. teaches similar invention.
McNamara et al. does not teach the system, wherein the operations further comprising comparing the number of items to a threshold number of items, wherein the threshold number of items is specified in the input received and wherein the indication is caused to be displayed when the number of items is determined to be less than or equal to the threshold number of items based on the comparing.
In the same field of endeavor, Reuther et al. teaches the system, wherein the operations further comprising comparing the number of items to a threshold number of items, wherein the threshold number of items is specified in the input received (nominal stock) and wherein the indication is caused to be displayed when the number of items is determined to be less than or equal to the threshold number of items based on the comparing [0023-0024] for the benefit of determining the next action based on the critical value.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the system, wherein the operations further comprising comparing the number of items to a threshold number of items, wherein the threshold number of items is specified in the input received (nominal stock) and wherein the indication is caused to be displayed when the number of items is determined to be less than or equal to the threshold number of items based on the comparing as shown in Reuther et al., in McNamara et al. method for the benefit of determining the next action based on the critical value.
Consider claim 17, McNamara et al. teaches similar invention.
McNamara et al. does not teach the non-transitory computer readable medium, wherein the threshold number of items is specified in the input received.
In the same field of endeavor, Reuther et al. teaches the non-transitory computer readable medium, wherein the threshold number of items is specified in the input received (nominal stock) [0023-0024] for the benefit of determining the next action based on the critical value.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the non-transitory computer readable medium, wherein the threshold number of items is specified in the input received (nominal stock) as shown in Reuther et al., in McNamara et al. method for the benefit of determining the next action based on the critical value.
Consider claim 23, McNamara et al. teaches similar invention.
McNamara et al. does not teach the computer-implemented method, further comprising causing display of a notification that indicates the number of items is less than the threshold number of items.
In the same field of endeavor, Reuther et al. teaches the method further comprising causing display of a notification that indicates the number of items is less than the threshold number of items [0031] for the benefit of notifying operator.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method further comprising causing display of a notification that indicates the number of items is less than the threshold number of items as shown in Reuther et al., in McNamara et al. method for the benefit of notifying operator.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US Patent# 1,724,895 B1) as applied to claims 1, 8, and 16 above, and further in view of Hum (US Patent # 10,643,174 B1).
Consider claim 4, McNamara et al. teaches similar invention.
McNamara et al. does not teach the computer-implemented method, wherein an individual item in the number of items is determined to be located within a predefined distance of an individual sensor of the plurality of sensors.
In the same field of endeavor, Hum teaches the method wherein an individual item in the number of items is determined to be located within a predefined distance of an individual sensor of the plurality of sensors (Column 4 lines 6-25) for the benefit of providing information of the inventory location and ready for another user to pick.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method wherein an individual item in the number of items is determined to be located within a predefined distance of an individual sensor of the plurality of sensors as shown in Hum, in McNamara et al. method for the benefit of providing information of the inventory location and ready for another user to pick.
Consider claim 11, McNamara et al. teaches similar invention.
McNamara et al. does not teach the system, wherein an individual item in the number of items is determined to be located within a predefined distance of an individual sensor of the plurality of sensors.
In the same field of endeavor, Hum teaches the system wherein an individual item in the number of items is determined to be located within a predefined distance of an individual sensor of the plurality of sensors (Column 4 lines 6-25) for the benefit of providing information of the inventory location and ready for another user to pick.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the system wherein an individual item in the number of items is determined to be located within a predefined distance of an individual sensor of the plurality of sensors as shown in Hum, in McNamara et al. method for the benefit of providing information of the inventory location and ready for another user to pick.
Consider claim 18, McNamara et al. teaches similar invention.
McNamara et al. does not teach the non-transitory computer readable medium, wherein an individual item in the number of items is determined to be located within a predefined distance of an individual sensor of the plurality of sensors.
In the same field of endeavor, Hum teaches the non-transitory computer readable medium wherein an individual item in the number of items is determined to be located within a predefined distance of an individual sensor of the plurality of sensors (Column 4 lines 6-25) for the benefit of providing information of the inventory location and ready for another user to pick.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the non-transitory computer readable medium wherein an individual item in the number of items is determined to be located within a predefined distance of an individual sensor of the plurality of sensors as shown in Hum, in McNamara et al. method for the benefit of providing information of the inventory location and ready for another user to pick.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687